Citation Nr: 0207779	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for the residuals of a 
left knee injury.

2. Entitlement to service connection for the residuals of a 
back injury.

3. Entitlement to service connection for an ulcer condition.

(The issue of entitlement to service connection for color 
blindness will be the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Dewitt Mathis, Veterans 
Benefit Counselor


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  The issue of entitlement to service connection 
for color blindness will be the subject of a later decision 
as additional development has been undertaken at the Board 
pursuant to the recent development authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9). 

The Board notes that the veteran submitted a statement from a 
treating psychologist at his April 2002 hearing before the 
Board.  Because the issue of service connection for post-
traumatic stress disorder was discussed in the statement, but 
is not before the Board on appeal, it is hereby referred to 
the RO for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's current degenerative joint disease of the 
left knee and lumbosacral spine was not incurred in or as a 
consequence of active service.

3.  The veteran did not incur or aggravate an ulcer condition 
in active service or within one year of his discharge from 
service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  An ulcer condition was not incurred in or aggravated by 
active service or within one year of the veteran's separation 
from active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
service connection claims as well as its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete these claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case and supplemental statement of the case 
issued during the pendency of the appeal, the veteran and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim currently on appeal notwithstanding the 
fact that his claims were originally denied as not well 
grounded.  All relevant records adequately identified by the 
veteran were obtained and associated with the claims folder 
and the veteran was given the opportunity to appear and 
testify before the Board to advance any and all arguments in 
favor of his claims.  Additionally, in July 2001, the RO 
sent the veteran notice of his rights and responsibilities 
under the VCAA and specifically requested additional 
evidence to show that the veteran's alleged disabilities had 
their inception in service or within one year of discharge 
from service.  The veteran did not submit additional 
evidence regarding the claims on appeal.

The veteran asserts that he served in the United States Navy 
during World War II and injured his left knee and back when 
he was pushed up against the wall of his ship by a winch 
when he was loading and unloading ammunition.  He testified 
before the Board that he did not report to sick call for 
treatment, but experienced soreness the following day.  The 
veteran also testified that he did not seek treatment for 
either a left knee injury or a back injury until recently.  
And, the veteran asserts that he was diagnosed as having an 
ulcer the same year he was discharged from service.

The veteran's service medical records are silent regarding a 
left knee injury, a back injury, and symptoms associated 
with an ulcer.  The veteran began treatment at a VA 
rheumatology clinic in January 1999, and was found to have 
degenerative joint disease of the left knee; his 
thoracic/lumbar pain was noted to be more consistent with 
paraspinal muscle strain, but later treatment records show a 
diagnosis of degenerative joint disease in the lumbosacral 
spine as well.  It is important to note that the veteran's 
rheumatology evaluation records dated in February 1999, 
specifically show that no history of previous trauma was 
reported by the veteran.

The veteran's VA treatment records also show that he has 
slight scarring of the duodenal bulb probably due to 
previous peptic ulcer disease.  The veteran has been 
diagnosed as having mild gastroesophageal reflux disease, 
but has no active peptic ulcer disease.  He is seen for 
regular geriatric check-ups, but has made no specific 
complaints since beginning VA treatment in 1999, regarding 
his previously diagnosed of peptic ulcer disease.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Regarding the veteran's claim of entitlement to service 
connection for an ulcer condition, the Board notes that 
peptic ulcer disease is deemed to be a chronic disease under 
38 C.F.R. § 3.309(a).  Because peptic ulcer disease is a 
chronic disease, service connection may be granted under 
38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
November 1945, the evidence must show that his chronic 
disease manifest to a degree of ten percent by November 1946, 
in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

The Board would like to point out at this juncture that it is 
the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the record as outlined above, the Board finds that 
there is no evidence to support the veteran's contention that 
his current left knee and back problems are related to a 
minor injury during service over fifty years ago.  He 
credibly testified that he did not require treatment at the 
time of the injury and only felt sore the following day, that 
he did not require treatment immediately following service 
and, in fact, did not seek treatment for his left knee and 
back pain for decades following his discharge from service.  
As such, to suggest that the veteran's current degenerative 
joint disease was caused by the inservice accident is pure 
speculation and is considered only a remote possibility.  
Consequently, because there is no evidence of continuity of 
symptomatology after service, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for the residuals of 
left knee and back injuries.  Thus, the reasonable doubt 
doctrine is not invoked and the veteran's appeal must fail in 
this respect.

As for the veteran's claim of entitlement to service 
connection for an ulcer condition, the Board finds that the 
veteran does not have a current ulcerative disability that 
had its inception during service or within one year of the 
veteran's separation from service.  For the sake or argument 
only, the Board points out that even if the veteran was 
diagnosed with peptic ulcer disease within the first year 
that he was discharged from service, the evidence must also 
show that the veteran's disease manifest to a degree at least 
ten percent.  A ten percent disability rating for duodenal 
ulcers and marginal ulcers is assigned under 38 C.F.R. 
Section 4.114, Diagnostic Codes 7305 and 7306, when there is 
evidence of brief episodes of recurring symptoms once or 
twice per year.  As such, because the evidence shows that the 
veteran has not had active peptic ulcer disease since he 
began VA treatment in 1999, the Board finds that the veteran 
does not have a current disability.  Additionally, there is 
no evidence of continuity of symptomatology after service for 
any currently diagnosed digestive disorder.  Therefore, the 
veteran's appeal in this regard must fail.

To summarize, the Board finds that the veteran gave very 
credible testimony before it in April 2002.  The lack of 
evidence showing a link between current complaints and active 
service that ended over fifty years ago, however, is too much 
to overcome with mere speculation.  The veteran does not 
contend that he suffered from left knee and back disability 
since his separation from service; he asserts that he is 
currently treated for degenerative joint disease.  
Furthermore, the veteran does not contend that he experiences 
a disability as a result of having been diagnosed as having 
an ulcer in 1945 or 1946, he simply asserts that he was 
diagnosed as having an ulcer shortly after service and was 
advised to change his diet.  Consequently, the Board denies 
the veteran's claims of entitlement to service connection for 
the residuals of left knee and back injuries as there is no 
evidence that the veteran's current complaints are a result 
of an alleged inservice accident, and the Board denies the 
veteran's claim of entitlement to service connection for an 
ulcer condition as there is no evidence of current disability 
that had its inception either during service or within one 
year of the veteran's separation from service.



ORDER

Service connection for the residuals of a left knee injury is 
denied.

Service connection for the residuals of a back injury is 
denied.

Service connection for an ulcer condition is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

